Citation Nr: 0317714	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  99-01 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for L5-S1 herniated nucleus 
pulposus (claimed as a back condition) secondary to service-
connected shell fragment wound of the left buttock.


REPRESENTATION

Appellant represented by:	Melba N. Rivera Camacho, 
Attorney at Law


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from September 1951 to August 
1953.

The veteran's appeal initially comprised two additional 
issues, entitlement to an increased rating for service-
connected shell fragment wound of the left buttock and 
entitlement to an earlier effective date for the 10 percent 
rating of the shell fragment wound of the left buttock.  He 
properly withdrew those appeals in a written statement of 
August 1999.  38 C.F.R. § 20.204 (2002).


REMAND

The veteran submitted medical evidence to the San Juan 
Regional Office (RO) in December 2002, subsequent to the most 
recent supplemental statement of the case and to transfer of 
the case to the Board of Veterans' Appeals (Board) in 
November 2002.  As required by regulation, the RO forwarded 
the evidence to the Board.  The Board received the evidence 
within 90 days of the file's transfer to the Board.  See 
38 C.F.R. § 19.37(b) (2002).  The veteran has not provided a 
waiver of his right to initial consideration of the evidence 
by the agency of original jurisdiction.  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (invalidating regulation permitting the 
Board to make initial review of evidence submitted to it 
without waiver of right to initial adjudication by agency of 
original jurisdiction).

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) made significant changes in 
VA's duty to notify and assist claimants for benefits 
administered by the Secretary.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) (2002).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2001), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at issue.

Although the RO provided the veteran the text of the 
implementing regulation, it did not notify him specifically 
how the rules apply to claims for secondary service 
connection.  See 38 C.F.R. § 3.310(a) (2002) (compensation 
payable for disability proximately due to or a result of 
service-connected disease or injury); see also Allen v. 
Brown, 7 Vet. App. 439 (1995) ("disability" under section 
3.310(a) includes that increment of disability resulting from 
the aggravation of a condition by a service-connected disease 
or injury that the service-connected disease or injury did 
not cause).

The RO must inform the veteran of the type of information and 
evidence necessary to substantiate a claim for secondary 
service connection.  The RO must notify the veteran what 
information and evidence he must provide and what information 
and evidence VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2002).  The RO must also explain the conditions that trigger 
VA's obligation to afford him physical examination in 
conjunction with his claim.  See 38 C.F.R. § 3.159(c)(4) 
(2002).

The veteran had a VA examination of the spine in June 2002.  
The examiner opined that the veteran's low back condition was 
not secondary to his left buttock wound.  It is unclear 
whether the examiner excluded any increment of disability due 
to aggravation of the low back condition by the left buttock 
wound in his opinion that the claimed condition is not 
secondary to the service-connected injury.  Judicial 
precedent dictates that a complete medical opinion on the 
question of secondary disability addresses the question of 
aggravation.  Allen, 7 Vet. App. 439.



Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran that to 
substantiate his claim for service 
connection for his low back condition, 
evidence that his service-connected shell 
fragment wound of the left buttock caused 
or aggravated his claimed low back 
condition is necessary.

?	Notify him that VA will assist him 
to obtain such evidence, but he must 
identify each source of evidence he 
would have VA consider and authorize 
the release of information from any 
private health-care provider or any 
other health-care provider that is 
not an agent of the federal 
government.

?	Inform him that VA will not attempt 
to obtain medical records from 
private sources without his 
authorization, completed to identify 
the name and address of the 
healthcare provider, the condition 
treated, and the time period for 
which VA should obtain records. 

?	Inform him that VA will obtain all 
VA and any other relevant federal 
records of which he informs VA.

?	Inform him that VA will afford him a 
medical examination if he submits 
information that produces medical 
evidence that he has low back 
disability associated with his 
service-connected shell fragment 
wound of the left buttock, either by 
cause or by aggravation, or if he 
submits such medical evidence 
himself.

2.  Afford the veteran a VA examination 
to determine whether it is at least as 
likely as not that the shell fragment 
wound of the left buttock aggravates the 
amount of disability the veteran has from 
his low back condition.  Provide the 
examiner with the claims file.

3.  Readjudicate the claims at issue base 
on all of the evidence of record.  If the 
claim is not allowed, provide the 
appellant and his attorney an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



